Mobilized Entertainment, Inc. 50 West Liberty Street, Suite 880 Reno, NV 89501 (866) 815-2677 VIA EDGAR October 1, 2010 Katherine Wray, Attorney-Advisor Securities and Exchange Commission Division of Corporation Finance 100 F. Street, NE Washington, D.C. 20549 Re:Registration Statement on Form S-1 Mobilized Entertainment, Inc. File No. 333-161033 Dear Ms. Wray: Reference is made Mobilized Entertainment, Inc. (the “Company”) and the Company’s registration statement on Form S-1, File No. 333-161033 (the “Registration Statement”).Pursuant to Rules 460 and 461 of the Securities Act of 1933, as amended, the Company hereby requests acceleration of the effective date of the Registration Statement so that it shall be effective at 9:00 AM (EST) on Thursday, October 7, 2010, or as soon thereafter as practicable. We further acknowledge the following: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under federal securities laws of the United States. Thank you for your prompt attention to this matter. Very truly yours, /s/ Kevin Day Kevin Day President Cc: James Vandeberg, Esq.
